Citation Nr: 0630654	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northport, 
New York


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered in connection with private 
emergency room treatment at Good Samaritan Hospital, West 
Islip, New York on December 6, 2003.


REPRESENTATION

Appellant represented by:  Veterans of the Vietnam War


ATTORNEY FOR THE BOARD

W. T. Snyder




INTRODUCTION

The veteran had active service from February 1982 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Medical Center 
(VAMC), Medical Administrative Services (MAS) division, in 
Northport, NY, which denied the veteran's claim.

For reasons which will become apparent below, the appeal is 
remanded to the VAMC, Northport, NY.


REMAND

In a January 2005 statement, apparently submitted with her 
substantive appeal, the veteran asserted that she desired 
representation and she inquired telephonically of the VAMC 
for assistance, but representation could not be secured.  The 
November 2004 VCAA notice letter issued by the VAMC does not 
address the subject of representation by a Veterans Service 
Organization (VSO).  The Board notes that the veteran is 
self-represented in her appeal of this decision.  The Board 
further notes that the RO claims file reflects a current 
Power of Attorney to the Veterans of the Vietnam War.  The 
claims file reflects no record of the power of attorney 
having been revoked.  Thus, the veteran is entitled to have 
her representative of record review and comment on the 
Combined Health Record (CHR) prior to the Board's decision.  
See 38 C.F.R. § 20.600 (2006).  The representative does not 
maintain an office at the Board, which means that the claims 
file must be remanded for review at a field office.

Accordingly, the case is REMANDED for the following action:

The appropriate official at the VAMC, 
Northport, NY, shall cause the CHR and 
claims file to be referred to the nearest 
Field Office of the Veterans of the 
Vietnam War for review and submission of 
argument, if any, on behalf of the 
veteran.

Thereafter, if the benefit sought on appeal remains denied, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


